Citation Nr: 1310983	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-27 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether severance of service connection for diabetes mellitus type II was proper.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and/or secondary to diabetes mellitus type II.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to diabetes mellitus type II.

5.  Entitlement to service connection for a bilateral foot disability, to include as secondary to diabetes mellitus type II.




REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio, and Montgomery, Alabama.

In March 2008, the RO, in pertinent part, granted entitlement to service connection for diabetes mellitus type II, and denied entitlement to service connection for PTSD, coronary artery disease, hypertension, a bilateral foot disability, and an eye condition.   The Veteran filed a notice of disagreement dated in April 2008, and the RO issued a statement of the case dated in July 2009 with respect to the denial of the five service connection issues.  The Veteran submitted a substantive appeal for all claims except for the eye claim in July 2009.  At that time, he also requested an opportunity to testify before a Veterans Law Judge at the local VA regional office.

In May 2009, the RO proposed to severe service connection for diabetes mellitus type II based on a finding that the Veteran never served in-country in Vietnam and was therefore never exposed to Agent Orange.  The Veteran was notified of this proposal in May 2009 and submitted a statement in May 2009 disagreeing with the action.  In October 2009, the RO severed service connection for diabetes mellitus type II effective December 31, 2009.  The Veteran submitted a notice of disagreement with this action dated in December 2009, and the RO issued a statement of the case dated in May 2011.  He submitted a substantive appeal in June 2011.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the Veteran's virtual claims file. 

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD.  In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the physical claims file, and will proceed with review of the claims based upon all relevant evidence. 

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, hypertension, and a bilateral foot disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably establish that the Veteran did not set foot in the Republic of Vietnam during active military service after January 9, 1962, for purposes of presumptive exposure to Agent Orange.  

2.  Coronary artery disease is shown to have had its onset as a result of active military service. 


CONCLUSIONS OF LAW

1.  The severance of service connection for diabetes mellitus type II, effective December 31, 2009, was improper, and restoration of service connection is warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(d), 3.159, 3.303 (2012).

2.  Coronary artery disease was incurred as a result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has determined that service connection for the Veteran's coronary artery disease should be allowed, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

In addition, with respect to the duty to notify as it applies to the claim involving the propriety of severance of service connection, as it involves a determination as to clear and unmistakable error (CUE), the VCAA is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

II.  Severance of service connection for diabetes mellitus type II.

The RO, in a March 2008 rating decision, granted service connection for diabetes mellitus type II, effective as of January 17, 2006.  In a May 2009 rating decision, the RO proposed to sever the grant of service connection for diabetes mellitus type II due to findings that the Veteran had not set foot in the Republic of Vietnam during active military service and was not therefore presumed to have been exposed to herbicides, including Agent Orange. This decision was finalized in October 2009, effective as of December 31, 2009. 

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in May 2009 that proposed to sever service connection for diabetes mellitus type II, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and his right to present additional evidence or request a hearing in a May 13, 2009, letter.  He did not request a hearing at that time.  In October 2009, more than 60 days after the initial notice of the proposed severance, a rating decision was issued that explained the reasons for finalizing the severance of service connection. 

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous."  38 C.F.R. § 3.105(d).  "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law."  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  The Board notes that the additional protections as set forth in 38 C.F.R. § 3.105(b) do not apply, as service connection was in effect since January 2006, or less than 10 years.  See also 38 C.F.R. § 3.957.

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for clear and unmistakable error (CUE).  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE.  Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection may be granted for a disability from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Here, the RO granted service connection diabetes mellitus type II, effective  January 2006, based on a diagnosis and indications in the Veteran's service records that he was assigned to the Blue waters in Vietnam on December 20, 1962 and therefore entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  In a May 2009 rating decision, the RO proposed to sever service connection for diabetes mellitus based on a finding that there had been no legislative or court ruling adding the class of Blue water Navy Veterans to a presumption of exposure to herbicides including Agent Orange.  

A review of the Veteran's claims file indicates that he served in the Navy aboard the USS Kitty Hawk and was in the official waters of Vietnam on December 20, 1962.  In addition, he testified that he volunteered to go ashore to set up artillery generators.  He indicated that he was an electrician's apprentice.  The Veteran also submitted the lay statement of his brother, who also served aboard the Kitty Hawk with the Veteran.  The Veteran testified that his brother was Chief electrician.  The brother's lay statement states that he "served as Chief Petty Officer on the USS Kitty Hawk with [the Veteran] and he [the Veteran] did go on shore in Vietnam to set up generators on several occasions."  

Upon review of the entire record, the Board finds that the evidence does not clearly and unmistakably show that the Veteran did not set foot in the Republic of Vietnam for purposes of presumptive exposure to herbicides including Agent Orange.  While it is true that the service records only indicate that he was a Blue water Navy Veteran, both he and his brother testified that the Veteran had in fact gone ashore on several occasions to set up generators.  

In this regard, the Board notes that Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  And if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases, including diabetes mellitus type II,  shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met.

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation, in this case direct proof of exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, while there is some evidence against service connection, it is not so clear and unmistakable such that reasonable minds could not differ as to the question of presumptive exposure.  Rather, a preference of this conclusion over the opposite conclusion would amount to a weighing of evidence, which does not constitute CUE.  Further, as noted above, there was no change in diagnosis.  Therefore, this also cannot be the basis of severance of service connection.  

In sum, the file lacks clear and unmistakable evidence that the Veteran did not set foot in the Republic of Vietnam.  The high burden for severance of service connection has not been met, and service connection for diabetes mellitus type II must be restored as of December 31, 2009.

III.  Service connection for coronary artery disease.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that chronic B-cell leukemias include, but are not limited to hairy-cell leukemia and chronic lymphocytic leukemia and that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, the U.S. Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for coronary artery disease.  He has been diagnosed with both coronary artery disease and ischemic heart disease.  

As noted above, a review of the Veteran's claims file indicates that he served in the Navy aboard the USS Kitty Hawk and was in the official waters of Vietnam on December 20, 1962.  In addition, he testified that he volunteered to go ashore to set up artillery generators.  He indicated that he was an electrician apprentice.  The Veteran also submitted the lay statement of his brother, who also served aboard the Kitty Hawk with the Veteran.  The Veteran testified that his brother was Chief electrician.  The brother's lay statement states that he (the brother) "served as Chief Petty Officer on the USS Kitty Hawk with [the Veteran] and he [the Veteran] did go on shore in Vietnam to set up generators on several occasions."  

While the service records do not indicate that he set foot in Vietnam, he and his brother both testified that he had in fact done so and on several occasions.  As such, the Board finds that direct evidence has been presented that the Veteran was present in Vietnam for purposes of presumptive exposure to Agent Orange.  

Based on the foregoing, the Board finds that entitlement to service connection for coronary artery disease is warranted in this case.  The Veteran's claims file contains diagnoses of coronary artery disease and there is evidence that he was presumptively exposed to Agent Orange in service after January 9, 1962.  

Because the preponderance of the evidence is in favor of the claim, the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Severance of service connection for diabetes mellitus type II was not proper, and restoration of the benefit is granted.

Service connection for coronary artery disease is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Veteran's claims file contains an August 2008 VA treatment note indicating that the Veteran has been awarded disability benefits from the Social Security Administration.  The claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In addition, the medical records indicate that the Veteran has been diagnosed with hypertension and he testified before the Board that he has problems with both feet, but primarily his left foot toes, due to his diabetes mellitus.  He has not been provided with a VA examination in connection with these claims.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the acquired psychiatric claim, the Board finds that this matter should also be remanded.  The Veteran was afforded a VA examination in January 2012.  The examiner diagnosed depressive disorder nos and alcohol abuse, but did not diagnose PTSD.  The examiner did not offer an opinion regarding the etiology of the Veteran's depression.  The Board also notes that the Veteran had two PTSD screens prior to this examination that were negative.  However, he has submitted a VA treatment note dated in August 2008 that reflects a diagnosis of PTSD.  No other records contained in the claims file indicate that the Veteran has PTSD.  Rather, the diagnoses have been primarily that of major depressive disorder.  In this regard, the Veteran testified that five or six physicians at the Biloxi VA Medical Center had diagnosed PTSD and treated him for this condition.  Records of the Veteran's treatment at the Biloxi VA Medical Center since January 2007, however, are not associated with the Veteran's claims file.

Based on the foregoing, the Board finds that this matter should be remanded.  Updated VA treatment records should be obtained and the entire file should be forwarded to the individual who conducted the January 2012 VA examination, if  available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any acquired psychiatric condition found to be present.  The examiner should comment on any updated treatment records that diagnose PTSD and the February 2012 supplemental statement of the case indicating that VA has conceded the Veteran's stressors.  If any further testing or diagnostic studies are required prior to offering such opinions, they should be scheduled.  If the January 2012 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   In this regard, the Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).   

Notice regarding the revised regulations was not provided to the Veteran.  Upon remand, RO should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Request, directly from the SSA complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

4.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has hypertension and/or a bilateral foot condition that are related to the Veteran's military service or to a service-connected disability, to include coronary artery disease and diabetes mellitus type II.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have hypertension and/or a bilateral foot disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has hypertension or a bilateral foot disability, did such disorders have their onset during active duty, within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  In addition, were such disabilities caused or aggravated by a service-connected disability, to include diabetes mellitus type II and coronary artery disease?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran's testimony before the Board.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2012 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2012 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disabilities.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  The examiner should comment on any updated treatment records that diagnose PTSD and the February 2012 supplemental statement of the case indicating that VA has conceded the Veteran's stressors.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 

______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


